Title: To John Adams from Joseph Greenleaf, 30 April 1776
From: Greenleaf, Joseph
To: Adams, John


     
      Sr
      Boston April 30th. 1776
     
     It gives me no pleasure to meddle with departments not my own. But necessity is laid upon me to inform you (for I suppose you are as yet uninform’d) That Doctr. Loyd, who stands charged with being an Associator, and an addressor to Gen. Gage, and who, perhaps tomorrow, will be under arrest in order to be examined and punished for said Crimes, That this same Dr. Loyd is imploy’d to put up several Chests of medicines for our army. Are not these very medicines by a resolve of our Legislative forfeited into the hands of the Colony?
     Doctr. Spencer likewise who broke into the Store of John Leverett Esqr. in Boston and there took, stole, and from thence carried away a parcell of goods to a large amount is promoted, from being an under Surgeon in a regiment of the British barbarians to be chief Surgeon to the Gallant Capt. Manly. This is the current report in Boston, and I suppose it to be true. I must restrain my reflection on the Subject for fear of being indecent. I make no doubt but that you will make the best use of this information. I am Sr. your huml. Servt.,
     
      Jos. Greenleaf
     
    